IN THE COURT OF APPEALS OF IOWA

                                     No. 17-0529
                               Filed February 20, 2019


JEREMY JOSEPH SAUL,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, John D.

Ackerman, Judge.



       Jeremy Saul appeals the summary disposition of his application for

postconviction relief. AFFIRMED.




       Zachary S. Hindman of Mayne, Hindman, Daane & Parry, Sioux City (until

withdrawal), and then Priscilla E. Forsyth, Sioux City, for appellant.

       Jeremy J. Saul, Leavenworth, Kansas, pro se.

       Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee State.



       Considered by Mullins, P.J., Bower, J., and Carr, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


MULLINS, Presiding Judge.

       In August 2015, Jeremy Saul pled guilty to charges of felon in possession

of a firearm and possession of a controlled substance. Judgment and sentence

were entered the same day. In October, he was charged with felon in possession

of a firearm, additional drug charges, and carrying a dangerous weapon.              In

December, Saul was charged in federal court with possession of a firearm by a

felon in relation to the acts that gave rise to the charges filed by the State in

October. The State later dismissed its charges.

       In January 2016, Saul filed an application for postconviction relief, raising

various claims related to the August 2015 plea. The State moved for summary

disposition pursuant to Iowa Code section 822.6 (2016). Saul filed a supplemental

application, in which he argued his trial counsel rendered ineffective assistance in

failing to (1) inform him of effects his guilty plea in a state criminal matter would

have on sentencing in a federal criminal case and (2) file a motion to suppress

evidence.      The State responded with a supplemental motion for summary

disposition. The court granted the State’s motion for summary disposition as to

both claims.

       Saul appeals. He claims the supreme court’s ruling “that counsel has an

obligation to inform his or her client of all the adverse immigration consequences

that counsel would uncover,” Diaz v. State, 896 N.W.2d 723, 732 (Iowa 2017); see

also Padilla v. Kentucky, 559 U.S. 356 (2010), should “be expanded to require that

all criminal defense attorneys must advise all criminal defendants . . . of all certain

and possible adverse collateral consequences of a guilty plea and conviction,”
                                          3


namely that counsel should be required to advise a conviction could result in more

severe punishment for future crimes.

       We decline Saul’s request to expand Diaz beyond its express terms and

require that all defense attorneys advise criminal defendants that pleading guilty

could have an effect on punishment for future crimes. A criminal defendant is not

constitutionally entitled to a warning

       that if he is convicted, and sentenced, and after serving his time goes
       back to committing crimes, the fact of his having been convicted may
       expose him to a more severe punishment for his future crime than if
       it were a first offense. The warning is needless; everyone knows that
       second and subsequent offenders tend to be punished more heavily
       than first offenders. The warning is also premature. It is about a
       contingency that may not occur. It could even be viewed as an
       invitation to recidivism: “don’t plead guilty, if you’re planning to
       commit future crimes, because your conviction of this offense might
       be used to increase your punishment for future offenses.”
                By the same token . . . , defense counsel does not violate his
       constitutional duty of minimally adequate representation when he
       fails to warn the defendant that one possible consequence of a guilty
       plea is a more severe sentence for a future crime.

Lewis v. United States, 902 F.2d 576, 577 (7th Cir. 1990) (citations omitted); see

also Dillon v. State, No. 12-1200, 2013 WL 4011062, at *2 (Iowa Ct. App. Aug. 7,

2013) (noting, despite Padilla, that the “effect a plea might have on future criminal

activity or a conviction” “need not be pointed out by the court or counsel”). We

agree with the district court that counsel did not breach an essential duty and the

State was therefore entitled to judgment as a matter of law. See Iowa Code §

822.6; State v. McNeal, 897 N.W.2d 697, 703 (Iowa 2017) (noting we “may

consider either the prejudice prong or breach of duty first, and failure to find either

one will preclude relief” (quoting State v. Lopez, 872 N.W.2d 159, 169 (Iowa

2015))). We affirm the grant of summary disposition on this claim.
                                             4


          In his pro se brief, Saul argues the district court erred in rejecting his claim

that his trial counsel rendered ineffective assistance in failing to “pursue

investigative techniques relevant to [his] defense” before allowing him to plead

guilty. Counsel’s performance in investigating the case was not raised or ruled

upon in the district court, and therefore is not preserved for our review. See Meier

v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002). To the extent Saul is challenging

his attorney’s effectiveness in relation to moving to suppress evidence obtained as

a result of a search warrant, we agree with the district court’s conclusion that

pursuing the proposed course of action would have been meritless, and we affirm

the grant of summary disposition on this claim. See State v. Tompkins, 859
N.W.2d 631, 637 (Iowa 2015) (noting a failure to register meritless motions or

arguments does not amount to a breach of an essential duty).

          We affirm the summary disposition of Saul’s application for postconviction

relief.

          AFFIRMED.